Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 12, 2004, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied *418the effective assistance of counsel. Viewing the record as a whole, the defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). Unsuccessful trial strategies and tactics do not constitute ineffective assistance of counsel (see People v Adams, 12 AD3d 523 [2004]; People v Mejias, 278 AD2d 249 [2000]). Cozier, J.P. Ritter, Spolzino and Lunn, JJ., concur.